                     3:19-cv-03220-SEM-TSH # 1         Page 1 of 6
                                                                                              E-FILED
                                                           Monday, 16 September, 2019 12:45:42 PM
                                                                       Clerk, U.S. District Court, ILCD



                 IN THE UNITED STATES DISTRICT COURT
       FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JULIE A.SWANSON,INDIVIDUALLY,                   )
AND MOTHER AND NEXT OF FRIEND                   )
OF MADISON SWANSON,                             )
JOAN A. ELMORE,ROBERT G. ELMORE                 )
                                                )
       Plaintiffs,                              )No:
                                                )
vs.                                             )Sangamon County (IL) No: 2019-L-000099
                                                )
MURRAY BROS., LLC,JIMME DALE COX,               )
And PIRAMAL GLASS-USA,Inc. etal                 )
                                                )
       Defendants.                              )

                                NOTICE OF REMOVAL

       COMES NOW Defendant, Piramal Glass-USA, Inc., by and through its

undersigned attorneys, M. Tucker Blaser and Brown & James, P.C., and hereby files its

Notice of Removal of the above entitled action to the United States District Court for the

Central District of Illinois, pursuant to 28 U.S.C. §§ 1446, 1441, and 1332. The basis for

Removal is as follows:

                                Diversity of Citizenship

       1.     This Court has original jurisdiction of the action under 28 U.S.C. §1332, and

Defendant bases its removal on this jurisdiction as further laid out below,

       2.     This action is removable under 28 U.S.C. §1441(a), because this Court has

original jurisdiction pursuant to 28 U.S.C. § 1332. The United States District Courts have


                                        Page 1 of6
                     3:19-cv-03220-SEM-TSH # 1           Page 2 of 6




"original jurisdiction of all civil actions where the matter in controversy exceeds the sum

or value of $75,000, exclusive of interest and costs," and is between citizens of different

States. 28 U.S.C. §1332(a).

       3.     In accord with 28 U.S.C. § 1446, Defendant attaches all process, pleadings

and orders served upon Defendant as Exhibit A.

       4.     Concurrent with the filing of this Notice of Removal, Defendant served a

copy of this Notice on all parties to the suit and filed a copy with the Circuit Court for the

Seventh Judicial Circuit, Sangamon County, Illinois, along with written notice of the

filing, in accordance with 28 U.S.C.§ 1446(d).

       5.     The above-entitled action, now pending in the Circuit Court for the Seventh

Judicial Circuit, Sangamon County, Illinois, is a civil action at law brought by the above-

named Plaintiffs against Piramal Glass-USA,Inc. and others.

       6.     This Notice of Removal is filed within the time provided for filing after

receiving notice that the case is removable, and within one year after commencement of

Plaintiffs' action, thus this Notice is timely filed pursuant to 28 U.S.C.§ 1446(b).

       7.     Plaintiffs are not a citizens of the States of Missouri, Delaware, or New

Jersey.(See Request for Admission Responses attached as Exhibit B,1-3).

       8.     Piramal Glass-USA, Inc. was, at the time of the commencement of this

action and continues to be, a corporation organized under the laws of the State of

Delaware, having its chief and principal place of business in New Jersey.(See Affidavit


                                         Page 2 of6
                     3:19-cv-03220-SEM-TSH # 1          Page 3 of 6




of Venkatraghvan Venkatswamy as Exhibit C). Piramal Glass-USA, Inc. is therefore a

citizen of the State of New Jersey.

       9.     Jimmie Dale Cox is a citizen of the State of Missouri.(See Jimmie Dale Cox's

driving record attached as Exhibit D),

       10.    Murray Bros., LLC is registered in Missouri with its principal place of

business in Missouri. (See Article of Incorporation for Murray Bros., LLC attached as

Exhibit E),

       11.    Therefore, Plaintiffs are diverse from all defendants and there is complete

diversity. See 28 U.S.C. §1332(a)(1); Howell v. Tribune Entertainment Co., 106 F.3d 215,217

(7th Cir. 1997).

                                 Amount in Controversy

       12.    Federal courts normally determine the amount in controversy by reference

to the amount alleged in the complaint's ad damnum clause. Rising-Moore v. Red Roof

Inns, Inc., 435 F.3d 813, 815 (7th Cir. 2006). The difficulty for defendants in Illinois,

however, is that 735 ILCS 5/2-604 forbids the pleading of ad damnum clauses "except to

the minimum extent necessary to comply with the circuit rules of assignment where the

claim is filed.,.." Thus, Plaintiffs' Complaint here follows Illinois rules and only alleges

damages in excess of $50,000.00.(See Complaint, attached within Exhibit A).

       13.    In the absence of an ad damnum clause, a defendant has the responsibility

to "ascertain from a reasonable and commonsense reading of the complaint whether the


                                         Page 3 of6
                     3:19-cv-03220-SEM-TSH # 1           Page 4 of 6




action is removable." Rising-Moore, 435 F.3d at 815. A removing party does not have to

show that the plaintiff will prevail or collect more than $75,000.00 if he were to prevail.

Id. at 816. The removing party need only show that what the plaintiff hopes to get out of

litigation exceeds the jurisdictional amount. Id.

       14.    Defendant filed Requests for Admission directed to Plaintiffs, and in their

responses, Plaintiffs stated that they are seeking in excess of $75,000. This establishes that

the amount in controversy may exceed $75,000.(Exhibit B),

       15.    Further, Plaintiff's Complaint suggests that a recovery in excess of $75,000

is possible given the nature of the allegations.(Exhibit A).

       16.    The amount in controversy, exclusive of interests an costs, exceeds the

requisite jurisdictional amount for jurisdiction based upon diversity of citizenship in

accordance with 28 U.S.C.§ 1332(a).

                                         Conclusion

       17,    The requirements to establish jurisdiction based upon diversity of

citizenship, in accordance with 28 U.S.C. § 1332, have been met.

       18.    Therefore, this Court has original jurisdiction pursuant to 28 U.S.C. § 1332

and this matter may be removed to this Court in accordance with 28 U.S.C.§ 1441 and 28

U.S.C. § 1446.

       WHEREFORE, having established complete diversity of citizenship and the

amount in controversy, Defendant Piramal Glass-USA, Inc. respectfully prays this


                                         Page 4 of6
                     3:19-cv-03220-SEM-TSH # 1        Page 5 of 6




Honorable Court accept jurisdiction of this action, and for such other and further relief

as the Court deems just and proper.



DEFENDANT DEMANDS TRIAL BY JURY




                                                    .4111
                                                      AP"
                                         M. T•cker B aser, IL Bar #6299116

                                         BR•WN & JAMES,P.C.
                                         Richland Plaza I
                                         525 W.Main St., Ste. 200
                                         Belleville, Illinois 62220-1547
                                         618/235-5590(phone)
                                         618/235-5591 (Fax)
                                         tblaser@bjpc.com
                                         Attorneysfor Defendant
                                         Piramal Glass-USA, Inc.




                                       Page 5 of6
                      3:19-cv-03220-SEM-TSH # 1          Page 6 of 6




                                AFFIDAVIT OF SERVICE

      I,the undersigned on the 16th day of September, 2019, electronically filed this
document with the United States District Court, State of Illinois. I further certify that I
served this document via electronic mail to each of the foregoing:

Sean P. Driscoll
Clifford Law Offices, PC
120 North LaSalle Street
31s' Floor
Chicago, IL 60602
312 899 9090
SPD@CliffordLaw.corn
kschneider@cliffordlaw.com
Attorney for Plaintiff



Rex K. Linder
Heyl Royster Voelker & Allen, P.C.
300 Hamilton Boulevard
P.O. Box 6199
Peoria, IL 61601-6199
309 676 0400
Fax 309 676 3374
peoecf@heylroyester.corn
rlinder@helymyster.com
dfari@he ylfoyster.com

Attorney for Murray Bros, LLC and
Jimmie Dale Cox




#21516250.1




                                         Page 6 of6
